On Rehearing.
After hearing the argument of counsel in this case, and considering the briefs and the authorities therein cited, I am satisfied that the case in not controlled by the case of Nease v. Capehart, 8 W. Va. 95, as to directing an issue or referring the case to a commissioner, but that it is ruled by *580subsequent decisions of this Court to which my attention was not called and which were overlooked at the time the opinion was prepared, which hold that: “Where the decree complained of is based upon depositions which are conflicting and contradictory in their character, so that it is difficult to determine on which side they preponderate, and hard to draw a proper conclusion therefrom, and different judges might reasonably disagree as to the facts proved, the appellate court will refuse to reverse the decree of the court below, although the testimony may be such that the appellate court might have rendered a different decree if it had acted upon the case in the first instance.” This was the syllabus in the case of Smith v. Yoke, 27 W. Va. 639, and the decision has been repeated, and the same syllabus used by this Court in the following cases: Doonan v. Glynn, 28 W. Va. 715; Prichard v. Evans, 31 W. Va. 137 (5 S. E. 461); Frederick v. Frederick, 31 W. Va. 566 (8 S. E. 295); Richardson v. Ralphsnyder, 40 W. Va. 15 (20 S. E. 854); Bartlett v. Cleavenger, 35 W. Va. 720 (14 S. E. 273); and Dorr v. Dewing, 36 W. Va. 466 (15 S. E. 93). In the last named case it was also held that, after a chancery cause has been heard, and a decree pronounced in the court below, without an order of reference in any wise suggested or asked by the appellant, he can not for the first time in the appellate coui’t assign such hearing without such order as error, unless it appears from the record that manifest injustice has been done him thereby, or that it was the duty of the court of its own motion, if necessary, to send the case to a commissioner for a final hearing. In the opinion of the Court in that case, Judge Holt, who delivered the opinion of the Court, says: “That there was not a reference to a commissioner is assigned as error in the petition, but it is not mentioned or relied on in argument. In a case like this, if the parties could have agreed upon some commissioner acceptable to both, such reference would certainly have facilitated the examination of the questions of fact; but no reference was asked in any pleading or by motion. Both parties took their proofs, and submitted the cause to the-court for final decision. The court, of its own motion, in order to lighten its own labors, might have well said *581this mass of conflicting evidence must first go to a commissioner, but for some good reason the court saw fit to go through the whole labor itself, and it comes too late for the party, after he has lost his case, to move for the first time, and in the appellate court, that the cause be sent to a commissioner.” Now, in the case we are considering the court has seen proper, without any decree of reference being asked or directed, to take upon itself the labor of analyzing the entire mass of conflicting and contradictory testimony in this case, and has found that the defendants are indebted to the plaintiff in the sum of eight hundred and seventy dollars and twenty five cents, and decreed against the female defendant that, unless she pays that sum within a time specified, her real estate mentioned in the bill be rented out by a special commissioner therein appointed.
The decree is silent as to her personal estate, when it is alleged by the plaintiff in its bill that the personal estate of the defendant Julia L. Fitzgerald is of sufficient value to pay the indebtedness claimed and leave a surplus, which allegation is not denied in the answer, and must be considered as a conceded fact. Yet the decree directs that, unless the defendant Julia L. Fitzgerald (or some one for her) do pay the said plaintiff the sum of eight hundred and seventy dollars and twenty five cents, with interest from the date of the decree, within thirty days, the real estate of the said female defendant be rented out by a commissioner on the terms therein specified. I have seen no cause to change the opinion expressed as to this action of the court. It beiug conceded that the personal estate of the female defendant was ample to pay off' and satisfy the amount claimed in the bill, said personal estate should have been first subjected before renting the real estate. The reason for this law arises'from the character of the property. The real estate, as a general thing, constitutes the home of the family, while personal property can more readily be spared without causing distress. In the case of Radford v. Carwile, this Court, speaking of the liability of the separate estate of a married woman (13 W. Va. 572, fifth point of syllabus) held: “But those incidents — liability to the payment of her debts and her jus disponendi — extend no *582further than to all her seperate personal property, and the rents and profits of her separate real estate accruing during the continuance of the coverture.” And why, in this instance, the court saw proper to disregard the personal property and decree alone against the real property, is something that surely needs explanation. So in the case of Phillips v. Graves, 20 Ohio St. 371, that court held that: “A married woman, possessed of a separate estate in real and personal property, may charge the same with her debts, at least to the extent that such debts may be incurred for the benefit of her separate estate, or for her own benefit, upon the credit of her separate property.” Also that: “Coui’ts of equity will enforce the payment of such charges against her separate estate through a receiver (1) by appropriating the personal pi’operty, (2) by sequestering the rents and profits of the realty, and (3) by sale of the realty when the same is necessary.” In this state, however, the corpus of the real estate could not be sold to satisfy the indebtedness of such married woman until the act of February 16, 1893, was passed, which was pi’ior to the decree in this case, but the law, I think, is properly stated as to the order in which said real estate and personalty will be subjected to the payment of her debts.
The decree complained of must be reversed so far as it directs the rental of the female defendant’s real estate without first exhausting the personalty, and the causéis reversed and remanded for further proceedings to be had therein, with costs, etc.